Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 15, 2015

                                      No. 04-15-00005-CV

                   IN THE ESTATE OF JACK HIROMI IKENAGA SR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       Appellees’ brief is due on July 24, 2015. See TEX. R. APP. P. 38.6(b). On July 14, 2015,
Appellees Jack Ikenaga, Jr., William D. Bailey, Temporary Administrator of the Estate of Jack
Ikenaga Sr., Nancy Sumners, Christine Ikenaga, Patrick Gasiorowski, and Eric J. Goodman filed
an unopposed first motion for a forty-five day extension of time to file their brief until September
8, 2015.
      Appellees’ motion is GRANTED. Appellees must file their brief with this court by
September 8, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court